internal_revenue_service number release date index number -------------------------------------------------- ---------------------------- ---------------------------------------- --------------------------------- in re private_letter_ruling department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc tege eb qp4 plr-138069-17 date july trust a decedent b child c child d child e child f child g employer h plan i state j date date date date year year year year ---------------------------------------------------- -------------------- ----------------------- ------------------ ------------------------ ----------------------- ---------------------- -------------- ------------------------ ---------- ------------------- ------------------------ --------------------------- ---------------------------- ------- ------- ------- ------- dear -------------- this letter responds to trust a’s request dated date as supplemented by correspondence dated date in which several rulings are requested under sec_401 and sec_402 of the internal_revenue_code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested plr-138069-17 decedent b established trust a an irrevocable living_trust on date on date decedent b died at age and was survived by his children child c child d child e child f and child g child c is the oldest child and was born on date at the time of his death decedent b was employed by employer h and participated in plan i a k retirement_plan qualified under sec_401 prior to decedent b’s death decedent b executed an enrollment form that designated trust a as his primary beneficiary sec_2 and of article iv of trust a provides for the creation of three separate discretionary trusts for the benefit of child c child d and child e respectively upon the death of decedent b based on the mandatory division of article iv of trust a and the discretionary power of section of article xi of trust a the trustees of trust a created two substantially_similar trusts an a_trust and a b_trust for each of child c child d and child e respectively for a total of six trusts collectively the discretionary trusts the exercise of the discretionary power was pursuant to a severance agreement dated date which is valid under the laws of state j the discretionary trusts are valid under the laws of state j the trustees of trust a are the trustees of each discretionary_trust the discretionary trusts both the a_trust and the b_trust for each of child c child d and child e respectively have that child as the beneficiary hereafter the beneficiary of a discretionary_trust shall refer to the child for whose benefit that discretionary_trust was created the b_trust for each of child c child d and child e respectively has child f and child g as the remainder beneficiaries the a_trust for each of child c child d and child e has the beneficiaries under the other two discretionary trusts as the remainder beneficiaries that is child c’s a_trust has child d and child e as the remainder beneficiaries child d’s a_trust has child c and child e as the remainder beneficiaries and child e’s a_trust has child c and child d as the remainder beneficiaries article v of trust a sets out the terms of the discretionary trusts during the term of each discretionary_trust the trustee may distribute to the beneficiary income and principal for the support and reasonable comfort medical_care and education of the beneficiary prior to the beneficiary attaining age and for the best interests of the beneficiary after attaining age upon death of the beneficiary if the beneficiary has attained age the beneficiary may appoint all of the remaining principal and accumulated income to or for the benefit of all or any person persons or charitable organizations or combination thereof other than the beneficiary or the estate the creditors or the creditors of the estate of the beneficiary to the extent that the beneficiary does not exercise this power the remaining principal and income are to be distributed to the beneficiary’s lineal_descendants per stirpes and if there are none to the lineal_descendants of the beneficiary’s most immediate ancestor who was a descendent of decedent b per stirpes and who has one or more lineal_descendants plr-138069-17 then living and if there are none then per stirpes to the lineal_descendants of decedent b none of child c child d or child e had any descendants as of decedent b’s death on date which was september 30th of the calendar_year following decedent b’s death child c child d and child e each executed an irrevocable partial_release_power_of_appointment the releases the releases irrevocably released each beneficiary’s right to appoint at his or her death any portion of the income or principal of that beneficiary’s discretionary_trust to any person or entity other than to a person who is younger than child c either outright or through a see-through trust under the discretionary_trust the releases were executed in accordance with the law of state j a copy of trust a was provided to the plan_administrator of plan i by october of the year following the year of decedent b's death for year year year and year the discretionary trusts distributed the required minimum distributions for decedent b's interest in plan i to the discretionary trusts the required_distribution was computed using the life expectancy of child c additionally individual retirement plans as described in sec_408 or sec_408 have been established for the purpose of receiving rollover distributions from the account of plan i of which the discretionary trusts are beneficiaries based on the above you through your authorized representative request the following letter rulings that each of the beneficiaries of the discretionary trusts established under trust a will be treated as a designated_beneficiary within the meaning of sec_401 and sec_1_401_a_9_-4 q a-1 and of the income_tax regulations regulations that child c having the shortest life expectancy of any beneficiary of the discretionary trusts established under trust a will be the designated_beneficiary for purposes of determining the applicable distribution period under sec_1_401_a_9_-5 q a-7 that any direct_rollover from plan i to any iras established on behalf of the discretionary trusts that are treated as an inherited ira pursuant to sec_402 will not be included in the taxable_income of the discretionary_trust in the year in which the direct_rollover is made with respect to your ruling requests sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- plr-138069-17 i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 provides that when an employee dies before the distribution of the employee's interest has begun in accordance with sec_401 the entire_interest of the employee will be distributed within years after the death of such employee the 5-year rule sec_401 provides an exception to the 5-year rule if - i any portion of the employee's interest is payable to or for the benefit of a designated_beneficiary ii such portion will be distributed over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and iii such distributions begin not later than year after the date of the employee's death or such later date as the secretary may by regulations prescribe for purposes of clause ii the portion referred to in subclause i shall be treated as distributed on the date on which such distributions begin sec_401 provides in relevant part that for purposes of sec_401 the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age sec_401 provides that for the purpose of sec_401 the term designated_beneficiary means any individual designated as a beneficiary by the employee sec_1_401_a_9_-3 q a-3 a provides that if the spouse is not the sole designated_beneficiary distributions are required to begin on or before the end of the calendar_year immediately following the calendar_year in which the employee died sec_1_401_a_9_-4 q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary under these regulations a designated_beneficiary need not be specified by name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy further the passing of an employee's interest to an individual under a will or otherwise under applicable state law will not make that individual a designated plr-138069-17 beneficiary under sec_401 unless that individual is designated as a beneficiary under the plan sec_1_401_a_9_-4 q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate or a charitable_organization may not be a designated_beneficiary if a person other than an individual is designated as a beneficiary of an employee's benefit the employee will be treated as having no beneficiary for purposes of sec_401 even if there are also individuals designated as beneficiaries sec_1_401_a_9_-4 q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death if by that september a person disclaims entitlement to the employee's benefit pursuant to a disclaimer that satisfies sec_2518 thereby allowing other beneficiaries to receive the benefit in lieu of that person the disclaiming person is not taken into account in determining the employee's designated_beneficiary sec_1_401_a_9_-4 q a-5 a provides that if the requirements under q a-5 b are met with respect to a_trust that is named as the beneficiary of an employee under a plan the beneficiaries of the trust with respect to the trust's interest in an employee's benefit and not the trust itself will be treated as having been designated as beneficiaries of the employee for purposes of determining the distribution period under sec_401 sec_1_401_a_9_-4 q a-5 b provides that the requirements of q a-5 b are met if during any period during which required minimum distributions are being determined by treating the beneficiaries of the trust as designated beneficiaries of the employee the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 q a-5 c provides that if the trust has more than one beneficiary the rules under sec_1_401_a_9_-5 q a-7 determine which beneficiary's life expectancy shall be used to determine the distribution period plr-138069-17 sec_1_401_a_9_-5 q a-7 a provides that if more than one individual is a designated_beneficiary the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-5 q a-7 b provides that if a beneficiary’s entitlement to an employee’s benefit after the employee’s death is a continent right such continent beneficiary is nevertheless considered to be a beneficiary for purposes of determining which designated_beneficiary has the shortest life expectancy under q a-7 a sec_402 provides generally that if any portion of an eligible_rollover_distribution from a sec_401 qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 defines an eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include -- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 defines an eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a_trust qualified under sec_401 iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 describes distributions to an inherited individual_retirement_plan of a nonspouse beneficiary and provides a in general if with respect to any portion of a distribution from an eligible_retirement_plan described in paragraph b iii of a deceased employee a direct trustee-to-trustee transfer is made to an individual_retirement_plan described in clause i or ii of paragraph b established for the purposes of receiving the distribution on behalf of an individual who is a designated_beneficiary as defined by sec_401 of the employee and who is not the surviving_spouse of the employee -- plr-138069-17 i the transfer shall be treated as an eligible_rollover_distribution ii the individual_retirement_plan shall be treated as an inherited individual_retirement_account or individual_retirement_annuity within the meaning of sec_408 for purposes of this title and iii sec_401 other than clause iv thereof shall apply to such plan b certain trusts treated as beneficiaries -- for purposes of this paragraph to the extent provided in rules prescribed by the secretary a_trust maintained for the benefit of one or more designated beneficiaries shall be treated in the same manner as a designated_beneficiary ruling the beneficiaries of the discretionary trusts created under trust a will be considered designated beneficiaries under sec_401 if the discretionary trusts satisfy the requirements of sec_1_401_a_9_-4 q a-5 b your request stated and the irs assumes for purposes of this ruling that the discretionary trusts are valid under the law of state j that trust a was irrevocable from the time of execution and that a copy of the discretionary trusts created under trust a were provided to the plan_administrator of plan i by october 30th of the year following the year of decedent b's death as required by sec_1_401_a_9_-4 q a-6 therefore the remaining question is whether or not the beneficiaries of the discretionary trusts are identifiable within the meaning of sec_1_401_a_9_-4 q a-1 a class of beneficiaries will be treated as identifiable if the beneficiary with the shortest life expectancy can be identified only individuals may be designated beneficiaries under the terms of each of child c’s child d’s and child e’s discretionary trusts the respective child is the only beneficiary until that child’s death the trustee may distribute to that child income and principal for the support and reasonable comfort medical_care and education of that child prior to that child attaining age and for the best interests of that child after attaining age because the discretionary trusts are not required to be distributed in their entirety to the respective beneficiaries some portion of the discretionary_trust may remain after the death of the respective beneficiary accordingly the remainder beneficiaries are contingent beneficiaries that must be considered to be beneficiaries for purposes of determining which designated_beneficiary has the shortest life expectancy under the terms of each of child c’s child d’s and child e’s discretionary trusts upon death of that child if that child has attained age that child may appoint all of the remaining principal and accumulated income to or for the benefit of all or any person persons or charitable or organizations or combination thereof other than that child or the estate the creditors or the creditors of the estate of that child plr-138069-17 child c child d and child e each executed a release on date your request stated that the releases were executed in accordance with the law of state j pursuant to the releases child c child d and child e relinquished their respective rights to appoint at their deaths any portion of the income or principal of the discretionary_trust to any beneficiary who is not a natural_person or who is born before child c accordingly after attaining age the child has a power_of_appointment upon the death of that child exercisable in favor of only individuals younger than child c to the extent that the child does not exercise the power_of_appointment the remaining principal and income are to be distributed to that child’s lineal_descendants and if there are none then to the lineal_descendants of decedent b your request stated that child c child d and child e did not have any descendants as of decedent b’s death in order to be a designated_beneficiary an individual must be a beneficiary as of the date of decedent b's death as a result to the extent that the child does not exercise the power_of_appointment for purposes of sec_401 any potential remainder beneficiaries of the discretionary trusts will be limited to the lineal_descendants of decedent b that is child c child d child e child f and child g in addition because child c is the oldest living lineal descendent of decedent b no potential beneficiary could have a life expectancy shorter than child c as a result of the releases the class of potential beneficiaries as of september of the year following decedent b's death contained only individuals and the beneficiary with the shortest life expectancy was identifiable accordingly all four requirements of sec_1_401_a_9_-4 q a-5 b are met therefore with respect to the first ruling_request the beneficiaries of the discretionary trusts will be treated as designated beneficiaries within the meaning of sec_401 and sec_1_401_a_9_-4 q a-1 and ruling because the discretionary trusts created under trust a had more than one designated_beneficiary as of september of the year following the year of decedent b's death the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period child c child d and child e are the beneficiaries of their respective discretionary trusts while each is alive and prior to attaining age the remainder beneficiaries of the discretionary trusts consist of child c child d child e child f and child g at age child c child d and child e may exercise for their respective discretionary trusts an appointment power upon death with regard to the remainder in the trust but only in favor of a natural_person who is not older than child c should a child fail to exercise this power the assets pass to his or her lineal_descendants and there were none at the time of decedent b’s death or the descendants of decedent b which consist of child c child d child e child f and child g child d child e child f and child g are all younger than child plr-138069-17 c therefore with respect to the second ruling_request we conclude that child c is the designated_beneficiary of discretionary trusts created under trust a with the shortest life expectancy and child c’s life expectancy will determine the applicable distribution period for decedent b's interest in plan i ruling in ruling we concluded that the beneficiaries of the discretionary trusts are designated beneficiaries of decedent b within the meaning of sec_401 your request stated that individual retirement plans as described in sec_408 or sec_408 have been established for the purpose of receiving a rollover_distribution from the account of plan i therefore with respect to your third ruling_request we conclude that the transfer of any portion of a distribution from decedent b's account in plan i to an individual_retirement_plan described in sec_408 or sec_408 established for the purpose of receiving the respective distribution on behalf of the discretionary trusts shall be treated as an eligible_rollover_distribution within the meaning of sec_402 and the individual_retirement_plan shall be treated as an inherited_individual_retirement_account_or_annuity within the meaning of sec_402 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling letter is based on the assumption that plan i is otherwise qualified under sec_401 at all relevant times and that all provisions of trust a and all actions by the trustees discussed or referenced in this letter comply with the laws of state j this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 plr-138069-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely cathy v pastor senior counsel qualified_plans branch tax exempt government entities
